Order entered February 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01647-CR

                              JATHAN MEWBOURN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-80569-2013

                                             ORDER
       The clerk’s record filed in this appeal is incomplete and does not comply with Texas Rule

of Appellate Procedure 34.5(a). Specifically, the clerk’s record does not contain an index setting

forth the page numbers at which the pleadings are found. Moreover, although appellant’s notice

of appeal states that he is appealing his conviction following a jury trial, the clerk’s record does

not contain the documents related to jury selection or the jury charge, the trial court’s judgment,

appellant’s motion for new trial, appellant’s notice of appeal, the trial court’s certification of

appellant’s right to appeal, or appellant’s designations of the clerk’s and reporter’s records.

       Accordingly, this Court ORDERS the Collin County Clerk to file within FIFTEEN

DAYS of the date of this order, a corrected clerk’s record that contains an index, all of the above

documents, and any other documents designated by appellant and required by rule 34.5(a)(2).
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Barnett Walker, Presiding Judge, County Court at Law No. 2; Stacey Kemp, Collin

County Clerk; and to counsel for all parties.

                                                   /s/    LANA MYERS
                                                          JUSTICE